DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendments/remarks filed on 12/31/2021. Claims 1-17 are pending; claims 1, 11 have been amended; claims 14-17 are added. 

Response to Arguments
	The previous rejections under 35 USC 112 (b) has been withdrawn in light of the amendment to claim 10.
Applicant's arguments with respect to the rejections under 35 USC 102(a)(1) as being anticipated by Miyata have been considered but they are not persuasive because Miyata still discloses the amended limitation “a variable speed transmission (2, 3, 18 and 19; Fig.1), arranged between the constant-speed driver and the load, the variable speed transmission comprising a speed summing gear arrangement (3) with a first input shaft (e.g. shaft of 24),an output shaft (e.g. hub/shaft of 21), a ring gear drivingly coupled to the first input shaft (ring gear 24 is coupled with shaft of 24), a sun gear (21) drivingly coupled to the output shaft (20), a plurality of planet gears meshed with the ring gear and the sun gear, and a planet carrier (23) supporting the plurality of planet gears (22) and formed integrally with a second input shaft (shaft of 23 is the second input- e.g. 22 is formed integrally with shaft of 23); a continuous variable transmission device (2) mechanically coupled to the constant-speed driver and configured to modify the speed of the second input shaft of the speed summing gear arrangement (col.5; lines 34-56; the ring gear 23 is on the input side, the carrier 23 supporting the planet gear 22 is stopped, then a speed increase is carried out with a speed change ratio corresponding to the ratio of teeth of the ring gear 23 and the gun gear 21)”. Therefore, the rejection under 35 USC 102 (a)(1) as being anticipated by Miyata is still maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the ring gear, the sun gear and the planet carrier are arranged coaxially” in lines 18-19. It is unclear applicant is referring a ring, sun and planet carrier are arranged coaxially with input shaft or with respect to which element. 

Claim 16-17 recite, “the continuous variable transmission device and the speed summing gear arrangement are located coaxially” in lines 1-2. It is unclear the continuous variable transmission device and the speed summing gear are located coaxially relative to which element. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (US 6,074,320) 
Miyata discloses 
Regarding claim 1, a system (Fig.1) comprising: 
a constant-speed driver (5); 
a rotating load (20; Figs.1-2; e.g. the load is total torques apply/transmit in the rotational axis of the rotating shaft 20; col.3 lines 61-62) configured to be driven (through 2,18, 19, 3) into rotation by the constant-speed driver;
 a controller (33, Fig.2), for controllably changing a rotation speed of the load (col.5 lines 34-56; signal from the control circuit 33, a mode change is carried out that the high speed clutch 18 is connected while the low speed clutch 26 and the backward clutch 25 are released (disconnected). The rotation of the input shaft 6 is transmitted through the high speed clutch 18 to the second driving power transmitting shaft 19, while the rotation of the second driving power transmitting shaft 19 is transmitted to the ring gear 24 of the planet gear mechanism 3. The rotation of the ring gear 24 is transmitted through a plurality of planet gears 22 to the sun gear 21, so that the output shaft 20 coupled to the sun gear 21 is turned); and 
a variable speed transmission (2, 3, 18 and 19; Fig.1), arranged between the constant-speed driver and the load, 
the variable speed transmission comprising a speed summing gear arrangement (3) with a first input shaft (e.g. shaft of 24), an output shaft (e.g. hub/shaft of 21), a ring gear (24) drivingly coupled to the first input shaft, a sun gear (21) drivingly coupled to the output shaft (20), a plurality of planet gears (22) meshed with the ring gear and the sun gear, and a planet carrier (23) supporting the plurality of planet gears (22) and formed integrally with a second input shaft (shaft of 23 is the second input- e.g. 22 is formed integrally with shaft of 23);
 the ring gear 24 is on the input side, the carrier 23 supporting the planet gear 22 is stopped, then a speed increase is carried out with a speed change ratio corresponding to the ratio of teeth of the ring gear 23 and the gun gear 21);
wherein the output shaft is drivingly coupled to the rotating load (see fig.1; the sun gear 21 coupled to the output shaft 20); 
the first input shaft is drivingly coupled to the constant-speed driver (fig.1; shaft of  24 is coupled the second driving power transmitting shaft 19 and 18; wherein shaft 19 is received power from input shaft 6 that connects to engine 5); 
the speed of the output shaft is a function of the speeds of the first input shaft and of the second input shaft (see col.5 lines 34-56; the rotation of the input shaft 6 is transmitted through the high speed clutch 18 to the second driving power transmitting shaft 19, while the rotation of the second driving power transmitting shaft 19 is transmitted to the ring gear 24 of the planet gear mechanism 3. The rotation of the ring gear 24 is transmitted through a plurality of planet gears 22 to the sun gear 21, so that the output shaft 20 coupled to the sun gear 21 is turned)
the ring gear, the sun gear and the planet carrier are arranged coaxially (because it is planetary gearset, therefore, the ring gear is arranged coaxially to the sun and planet gears or 2nd  interpretation would be: the sun, ring and planet gears are arranged coaxially with respect to shaft 20 as shown in Fig.1); and 
 the continuous variable transmission device is functionally coupled (e.g. signals from sensors 31, 32) to the controller (as shown in fig.2), such that the rotation speed of the rotating load drivingly coupled to the output shaft can be modulated, while the rotation speed of the constant-speed driver remains constant (col.5 lines 14-24; while the first mode is maintained, the variator 2 is increased in speed; more specifically, the power rollers 12 are swung in such a manner that the their output disk (11a and 11b) sides approach the input shaft 6, then according to the swing rotation angle, the speed of rotation of the first driving power transmitting shaft 16 is increased, and accordingly the ring gear 24 of the planet gear mechanism 3 and the carrier 23 are increased in the speed of rotation, so that the speed of rotation of the output shaft 20 is increased; that is, the troidal-type continuously variable transmission is increased in the ratio of speed.)
Regarding claim 2, the continuous variable transmission device (2) comprises a mover member (10a) and a driven member (11a or 11b); wherein the mover member is mechanically coupled to the constant-speed driver (e.g.10 is coupled to 5 via 7), and the driven member is mechanically coupled to the second input shaft of the speed summing gear arrangement (e.g. 11a or 11b is mechanically coupled to shaft of 23 via 17 and 16)
Regarding claim 3, wherein the driven member is arranged substantially coaxial to the mover member (see claim 2)
Regarding claim 4, wherein the mover member and the driven member are configured to transmit a variable torque therebetween (col.3 lines 41-49), and wherein the speed of the second input shaft (e.g., shaft of 23) is modulated by adjusting the torque transmitted between the mover member and the driven member (e.g. col.3 lines 41-49 and col.4 lines 57-64).
Regarding claim 6, wherein the continuous variable transmission device comprises a hydro viscous driver (e.g. the hydraulic piston 8 is connected to an oil pressure supply source (not shown), to transmit a desired depression force to the variator 2; see col.3 lines 16-20.)
Regarding claim 7, wherein the continuous variable transmission device comprises: 
an input traction ring (10a, 10b; fig.1) drivingly coupled to the constant-speed driver (5); 

 a plurality of traction planets (12), in frictional contact with the input traction ring and the output traction ring (see col.3,lines 29-32; rollers 12 which are rolled in contact with the input disks 10a and 10b and the output disks 11a and 11b); wherein each traction planet is mounted on a planet axle (e.g. rotation axis of the rollers) operably configured to provide a tiltable rotation axis  for each traction planet (see col.3 lines 28-29; trunnions 12b are provided so as to be swingable about support shaft 12a).
Regarding claim 8, the ring gear is an internal gear (24).
Regarding claim 10, the continuous variable transmission device is configured to be combined with a fixed-ratio gear train (counter shaft gearing) formed by a plurality of gears (27 and 29) or toothed wheels (14 and 17) arranged between (at least axially, if not in the power path between) the first input shaft and the second input shaft of the speed summing gear arrangement.
Regarding claim 11, a method for operating a variable-speed rotating load (Fig.1), comprising: 
driving the rotating load (20; Figs.1-2; e.g. the load is total torques apply/transmit in the rotational axis of the rotating shaft 20; col.3 lines 61-62) with a constant-speed driver (5) through a speed summing gear arrangement (3) comprised of a first input shaft (e.g. shaft of 24) drivingly coupled to the constant speed driver (5; e.g. fig.1; shaft of  24 is coupled the second driving power transmitting shaft 19 and 18; wherein shaft 19 is received power from input shaft 6 that connects to engine 5); 
an output shaft (e.g. shaft/hub of 21) drivingly coupled to the rotating load (20), 
a ring gear drivingly coupled to the first input shaft (ring gear 24 is coupled with shaft of 24), a sun gear (21) drivingly coupled to the output shaft (20), a plurality of planet gears being in mesh with the ring gear and the sun gear, and a planet carrier (23) supporting the plurality of planet gears (22) and formed integrally with a second input shaft (shaft of 23 is the second input- e.g. 22 is formed integrally with shaft of 23); 
the ring gear, the sun gear and the planet carrier are arranged coaxially (because it is planetary gearset, therefore, the ring gear is arranged coaxially to the sun and planet gears or 2nd  interpretation would be: the sun, ring and planet gears are arranged coaxially with respect to shaft 20 as shown in Fig.1); and the speed of the output shaft is a function of the speeds of the first input shaft and the second input shaft (see col.5 lines 34-56; The rotation of the input shaft 6 is transmitted through the high speed clutch 18 to the second driving power transmitting shaft 19, while the rotation of the second driving power transmitting shaft 19 is transmitted to the ring gear 24 of the planet gear mechanism 3. The rotation of the ring gear 24 is transmitted through a plurality of planet gears 22 to the sun gear 21, so that the output shaft 20 coupled to the sun gear 21 is turned); and 
 varying the speed of the rotating load by transmitting a fraction of power from the constant-speed driver through a continuous variable transmission device (2) mechanically coupled to the constant-speed driver and to the second input shaft of the speed summing gear arrangement (col.5; lines 34-56; the ring gear 23 is on the input side, the carrier 23 supporting the planet gear 22 is stopped, then a speed increase is carried out with a speed change ratio corresponding to the ratio of teeth of the ring gear 23 and the gun gear 21).
Regarding claim 12, wherein the continuous variable transmission device comprises one of a magnetic coupling, a hydro viscous driver (e.g. the hydraulic piston 8 is connected to an oil pressure supply source (not shown), to transmit a desired depression force to the variator 2; see col.3 lines 16-20.), a combination of an input traction ring (10a/10b), an output traction ring (11a/11b) and a plurality of traction planets (12) therebetween, in frictional contact with the input traction ring and the output traction ring.
Regarding claim 13, the continuous variable transmission device comprises a mover member (10a) and a driven member (11a or 11b); wherein the mover member is mechanically coupled to the constant-speed driver (e.g.10 is coupled to 5 via 7), and the driven member is mechanically coupled to the second input shaft of the speed summing gear arrangement (e.g. 11a or 11b is mechanically coupled to shaft of 23 via 17 and 
Regarding claim 14, the ring gear is an internal gear (24).
Regarding claim 16, wherein the continuous variable transmission device and the speed summing gear arrangement are located coaxially (e.g. from Fig.1 the continuous variable transmission device 2 and speed summing gear arrangement 3 are located coaxially relative to shaft 19, 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 6,074,320) in view of Lohr (US 20130079191)
Regarding claim 5, Miyata does not discloses a continuous variable transmission device comprising a magnetic coupling. Lohr teaches wherein CVT (50) comprises a magnetic coupling (73, fig.2). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to replace the CVT of Miyata with a continuous variable transmission device comprising a magnetic coupling as taught by Lohr to optimize clamp force between the power rollers, traction rings, and the idler can be generated, thus the CVT can be improved. 

Claims 9, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (US 6,074,320) in view of Coffey (US 20130237365)
Regarding claims 9 and 15, Miyata discloses the ring gear is an outer gear (24). Miyata does not disclose the speed summing gear arrangement comprises a compound planetary arrangement and the plurality of planet gears comprises at least one pair of a first planet gear and a second planet gear supported on a common axis with respect to the planet carrier, wherein the first planet gear is in mesh the ring gear and the second planet gear is in mesh the sun gear. Coffey teaches transmission (Fig.3) comprises a compound planetary arrangement (20’) and the ring gear is an outer gear (20b’), the plurality of planet gears comprises at least one pair of a first planet gear (20e’) and a second planet gear (20d’) supported on a common axis with respect to the planet carrier (20c’), wherein the first planet gear is in mesh the ring gear and the second planet gear is in mesh the sun gear (20a’). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to substitute a simple planetary gear in the transmission of Miyata with the compound planetary gear set as taught by Coffey in order to increase speed reduction.
Regarding claim 17, Miyata discloses wherein the continuous variable transmission device and the speed summing gear arrangement are located coaxially (e.g. from Fig.1 the continuous variable transmission device 2 and speed summing gear arrangement 3 are located coaxially relative to shaft 19, 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tenberge (US 20070021259) discloses variator having input connects to planet gears see Fig.1. Moroto (US 5662547) discloses variator connects to planetary gearset see Fig.1a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659